Case 18-66555-wlh   Doc 29   Filed 02/14/19 Entered 02/14/19 13:55:34   Desc Main
                             Document      Page 1 of 5
Case 18-66555-wlh   Doc 29   Filed 02/14/19 Entered 02/14/19 13:55:34   Desc Main
                             Document      Page 2 of 5
Case 18-66555-wlh   Doc 29   Filed 02/14/19 Entered 02/14/19 13:55:34   Desc Main
                             Document      Page 3 of 5
Case 18-66555-wlh   Doc 29   Filed 02/14/19 Entered 02/14/19 13:55:34   Desc Main
                             Document      Page 4 of 5
Case 18-66555-wlh   Doc 29   Filed 02/14/19 Entered 02/14/19 13:55:34   Desc Main
                             Document      Page 5 of 5
